Title: To Benjamin Franklin from Morellet, [19 June 1784]
From: Morellet, ——
To: Franklin, Benjamin



The “fragment” that Morellet enclosed with the present letter was probably an early version of what became a fifty-nine-page manuscript titled “Apologie des papiers de credit etablis par les etats unis.” The first half recounted the introduction, circulation, and depreciation of paper money in the colonies. The second half defended Congress’ resort to paper money during the war. It rebutted at length arguments that the Continental money’s devaluation amounted to bankruptcy and that Congress needed to compensate all or some holders of paper currency. Morellet adopted and elaborated on the argument made by Thomas Paine, in his Letter Addressed to the Abbe Raynal, that the initial stipulated value of the congressional paper money in specie was much less than its nominal dollar value. Moreover, the bills’ depreciation had been accepted by the American people as a substitute for paying taxes to fund their national war. Morellet contended that the number of foreigners owning paper money was very small and their losses modest. Depreciation of paper money had to be considered a predictable risk of doing business during wartime.

  
Redemption at the paper’s original nominal value was not only impossible, but also unjust.
On the manuscript’s cover page, beneath the title, Morellet signed his name to the following note: “J’ai soumis cette discussion au jugement de mr. Franklin avant son depart pour l’amerique. Il en a ete content. Les petites notes au crayon sont de sa main.” Franklin wrote very few comments on the manuscript. In several places, he drew a line next to a passage or added a word or phrase, perhaps to mark it for discussion with Morellet.
Franklin’s one substantive correction was on page three. Morellet observed that two types of bills of credit circulated in the colonies before Congress issued its first emission. The first, he wrote, were called “Paper-bills bills of credit, Paper currency.” Franklin corrected this, interlining “The whole was called indifferently” before the terms. Morellet, writing over the comment in pen, translated it as: “On a donné à tous indifféremment le nom de Paper-bills bills of credit, on peut cependant les séparer en deux classes.” Franklin himself drafted a sentence in French on the blank facing page: “Nous designerons le premiere espece par le nom de Paper Currency ou Billets monnoie, & le seconde par le nome de Province Bills, Billets de Province.” Morellet adopted this description. Franklin also noted that the two kinds of paper money were distinguished “by the manner in which they were issued,” a phrase that Morellet translated literally and added at the place Franklin had indicated.



Monsieur
Samedi [June 19, 1784]

Je vous ai parlé d’un travail que j’ai entrepris relatif aux colonies de l’amerique qui peut vous interesser par son objet en voila un fragment. Je vous supplie de le lire a vos momens perdus. Si



vous en etes content je vous en donnerai le reste. L’ouvrage seroit considerable je ne me determinerois á le publier que d’après votre suffrage s’il peut m’etre favorable en voilà un echantillon. Juges le. Je compte aller passer la semaine prochaine avec ma famille auprès de choisi le roi. A mon retour j’irai vous demander le resultat de votre lecture. Vous saves combien je vous suis tendrement et respectueusement devoué.

l’abbé Morellet


 
Addressed: A Monsieur / Monsieur Franklin / ministre plenipotentiaire des etats / unis de l’amerique / A Passy
Notation: L’abbé Morellet
